DETAILED ACTION
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending.
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action

Patent /Citation
Patentee/Author
US 20170097223 A1
Darrer
US 9831922 B1
Robinson
US 20210053306 A1
Cassidy et al. hereinafter Cassidy
US 20150174967 A1
Lehmann et al. hereinafter Lehmann


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Darrer.
With respect to claim 1, Darrer discloses a method of measuring a tread depth of a tire (FIG. 1 shows a block diagram of a device to obtain information indicating a tread depth of a tire), the method comprising: 
transmitting at least one radio wave from a transmitter through a tread of the tire (¶[0036] discloses acoustical transmitter 12a transmit acoustical transmit signal to tire 30); 
receiving the at least one radio wave reflected from a road surface with a receiver (receiver 12b receive reflected version of the acoustical transmit signal as indicated by the dotted lines in FIG. 1); and 
determining the tread depth of the tire based on comparing the at least one radio wave reflected from the road surface with the at least one radio wave from the transmitter (¶[0039 and 0046] disclose the control unit 14 is configured to determine information on the tread depth 20 based on a relative timing of the multiple reflections in the second electrical signal(the reflection at the ground of the tread)).
With respect to claim 2, Darrer discloses the method of claim 1, wherein determining the tread depth of the tire is based on at least one of measuring an elapsed time between when the at least one radio wave was transmitted by the transmitter and when the at least one radio wave reflected from the road surface was received by the receiver (¶[0039 and 0046] disclose the control unit 14 is configured to determine information on the tread depth 20 based on a relative timing of the multiple reflections in the second electrical signal reflected from the ground of the tread).
With respect to claim 3, Darrer discloses the method of claim 2, wherein the at least one radio wave includes a plurality of radio waves (¶[0036] discloses the transducer 12 may comprise separate acoustical transmitter 12a to transmit the acoustical transmit signals).
Claims 4-5, 10-11 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Darrer in view of Robinson.
With respect to claim 4, Darrer discloses the method of claim 3 above. Darrer is silent about generating a distance data set based the plurality of radio waves.
Robinson, related to determining tread wear of a tire, discloses generating a distance data set based the plurality of radio waves (col. 6 lines 64-67 discloses read wear determination process 100 details the operations performed through the execution of tread wear determination algorithm 66 at receiver unit 28 and execution of distance determination algorithm 52 at each measurement system 24).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Darrer with the teachings of Robinson in order for Darrer’s control unit to use distance measurement data and algorithm  as disclosed in Robinson’s invention for the predicable benefit of real-time determination of tread wear of a tire. 
With respect to claim 5, Darrer and Robinson disclose the method of claim 4 above. Darrer is silent about the distance data set includes distances obtained during a predetermined degree of rotation of the tire. Robinson discloses the distance data set includes distances obtained during a predetermined degree of rotation of the tire (col. 6 lines 63-67 discloses execution of distance determination algorithm 52 is performed at each measurement system 24. This polling and tread wear characterization can take place in real time while vehicle 20  is moving). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Darrer with the teachings of Robinson in order for Darrer’s control unit to use distance data set for the predicable benefit of enabling real time, automatic, and wireless measurement and characterization of the tread wear of the tires on a vehicle.  
       With respect to claim 10, Darrer discloses the method of claim 1 above. Darrer is silent about the transmitter is located on a first chipset and the receiver is located on a second chipset and the transmitter and the receiver are each in electrical communication with at least one antenna.
Robinson, related to determining tread wear of a tire, discloses the transmitter is located on a first chipset and the receiver is located on a second chipset and the transmitter and the receiver are each in electrical communication with at least one antenna (Fig. 4 illustrates chip 36A-C communicating with circuit 34).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Darrer with the teachings of Robinson so that Darrer’s thread monitoring device will have a first chipset and the receiver located on a second chipset and the transmitter and the receiver are each in electrical communication with at least one antenna as disclosed in Robinson invention in order to transmit a first signal from a first chip, receiving the first signal at the second chip, transmitting a second signal from the second chip in response to receipt of the first signal, receiving the second signal at the first chip for the predicable benefit of computing a time delay between transmission of the first signal and receipt of the second signal, and determining tread wear of the tire in response to the time delay.   
With respect to claim 11, Darrer discloses the method of claim 1, wherein the transmitter and receiver are located on a single transducer and are in electrical communication with at least one antenna (Fig. 1 illustrates transmitter within device 10 and in communication with transceiver antenna 16).
Darrer is silent about using a single chipset. Robinson in Fig. 3 illustrates a tire having multiple polling circuits and polled chips of the tread wear determination system.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Darrer with the teachings of Robinson in order for Darrer invention to use chipset instead of control unit for the predicable benefit of efficiently controlling communications between the transducer and external devices.            
With respect to claim 17, Darrer discloses a device for measuring a tread depth of a tire (FIG. 1 shows a block diagram of a device to obtain information indicating a tread depth of a tire), comprising: 
a device (10); 
at least one transmitter and at least one receiver located on the device (Fig. 1 illustrates transmitter 12a and receiver 12b within device 10); and 
a microprocessor (control unit 14) configured to perform the following operations: 
transmitting at least one radio wave from the at least one transmitter through a tread of the tire(¶[0036] discloses acoustical transmitter 12a transmit acoustical transmit signal to tire 30);
receiving the at least one radio wave reflected from a road surface with the at least one receiver (receiver 12b receive reflected version of the acoustical transmit signal as indicated by the dotted lines in FIG. 1);  and 
determining the tread depth of the tire based on comparing the at least one radio wave reflected from the road surface with the at least one radio wave from the transmitter (¶[0039 and 0046] disclose the control unit 14 is configured to determine information on the tread depth 20 based on a relative timing of the multiple reflections in the second electrical signal(the reflection at the ground of the tread)).
Darrer discloses all the claimed invention except using a chipset. Robinson in Fig. 3 illustrates a tire having multiple polling circuits and polled chips of the tread wear determination system.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Darrer with the teachings of Robinson in order for Darrer invention to use chipset instead of control unit for the predicable benefit of efficiently controlling communications between the transducer and external devices.            
With respect to claim 18, Darrer and Robinson disclose the device of claim 17 above. Darrer discloses determining the tread depth of the tire is based on at least one of measuring an elapsed time between when the at least one radio wave was transmitted by the transmitter (12a)and when the at least one radio wave reflected from the road surface was received by the receiver (¶[0039 and 0046] disclose the control unit 14 is configured to determine information on the tread depth 20 based on a relative timing of the multiple reflections in the second electrical signal(the reflection at the ground of the tread)).
With respect to claim 19, Darrer and Robinson disclose the device of claim 18 above. Darrer is silent about the least one radio wave includes a plurality of radio waves and the microprocessor generates a distance data set based the plurality of radio waves. Robinson discloses the least one radio wave includes a plurality of radio waves and the microprocessor generates a distance data set based the plurality of radio waves (col 4 lines 28-33 discloses controller 62, executing tread wear determination algorithm 66, transmits a radio frequency (RF) command signal 68 via transceiver circuit 60 and antenna system 32 to initiate execution of distance determination algorithm 52 at measurement system 24).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Darrer with the teachings of Robinson so that Darrer tread determination device will have the capability to determine tread depth based on distance data as disclosed in Robinson’s invention for the predicable benefit of accounting for individual variations of tread depth between tires and/or between individual grooves in the tread of a tire and to identify when the tires may need to be rotated and/or when there may be a problem that is causing undue wear in the tread of one tire versus the remaining tires.          
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Darrer in view of Lehmann.
With respect to claim 6, Darrer discloses the method of claim 5 above. Darrer is silent about  the predetermined degree of rotation of the tire is determined by an accelerometer.
	Lehmann, related to a method for determining the depth of tread of a vehicle tire, in paragraph [0029] discloses FIG. 1 schematically shows a cross section through a vehicle tire 1, which is rolling on a roadway 2. The vehicle tire 1 is shown in cross-section with the vehicle tire rotating about the central axis 9. The vehicle tire 1 is rolling on the roadway 2 in the traveling direction 10. A tire module 5 with an integrated acceleration sensor is arranged on the inner side 4 of the tire which is formed by a tire inner liner. The acceleration sensor measures acceleration values (a) in the radial direction at different points in time.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Darrer with the teachings of Lehmann so that Darrer tire will have an acceleration sensor as illustrated in Lehmann’s tire in order for Darrer’s tread depth monitoring device to acquire acceleration values in the radial direction of the tire. Such acceleration value can be used in determining the internal radius of the inner side of the tire that improves the determination tire tread depth. 
With respect to claim 7, Darrer and Lehmann disclose the method of claim 5 above. Darrer is silent about the predetermined degree of rotation of the tire is between negative 45 degrees and positive 45 degrees relative a vertical line from the road surface through a center of the tire.
Lehmann further discloses  the predetermined degree of rotation of the tire is between negative 45 degrees and positive 45 degrees relative a vertical line from the road surface through a center of the tire (FIG. 3 is a graph showing acceleration (a) plotted as a function of the circumference of the tire between -90).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Darrer with the teachings of Lehmann so that Darrer tire will have an acceleration sensor to measure rotation of the tire between negative 45 degrees and positive 45 degrees relative to the vertical line from the road surface through a center of the tire as illustrated in Lehmann’s tire in order for Darrer’s tread depth monitoring device to acquire acceleration values in the radial direction of the tire. Such acceleration value can be used in determining the internal radius of the inner side of the tire that improves the determination tire tread depth.
Claims 12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Darrer in view of Cassidy.
With respect to claim 12, Darrer discloses the method of claim 1 above. Darrer is silent about the radio wave includes one of a low energy Bluetooth radio wave or a 2.4 GHz ISM band radio wave.
Cassidy, related to RFID equipped rubber-based articles (e.g., green tires), discloses the radio wave includes one of a low energy Bluetooth radio wave or a 2.4 GHz ISM band radio wave (¶[0072] discloses semi-passive devices use a frequency around 2.4 GHz).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Darrer with the teachings of Cassidy in order for Darrer’s transducer to operate in 2.4 GHz ISM band radio wave as disclosed in Cassidy’s invention for the predicable benefit of using ultra high frequency radio in one of the 'unlicensed' ISM bands  for transmitting the data to the vehicle.            
With respect to claim 15, Darrer discloses the method of claim 1 above. Darrer is silent about the tire includes one of a Kevlar belted tire or a non- belted tire. Cassidy in paragraph [0068] discloses the tire consists of specific type of rubber, with certain content of carbon black, with additional materials like steel or Kevlar belts. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Darrer with the teachings of Cassidy so that Darrer tire will have Kevlar belts as disclosed in Cassidy’s invention for the predicable benefit of providing the tire better shock and impact resistance and to operate the tire at a higher tension, which typically means higher load-carrying capability.          
With respect to claim 16, Darrer discloses the method of claim 1 above. Darrer discloses  the transmitter and receiver are aligned with the tire thread. Darrer is silent about a metal belt in the tire.
Cassidy in paragraph [0068] discloses the tire consists of specific type of rubber, with certain content of carbon black, with additional materials like steel. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Darrer with the teachings of Cassidy so that Darrer tire will have additional materials like steel as disclosed in Cassidy’s invention for the predicable benefit of providing the tire better shock and impact resistance and 
Response to Arguments
Applicant's arguments filed 04/27/2022 have been fully considered and they are partially persuasive.
Applicant argues that “…In contrast claims 1 and 17 call for "at least one radio wave" and "determining the tread depth of the tire based on comparing the at least one radio wave reflected from the road surface with the at least one radio wave from the transmitter." Radio waves are not mechanical energy but rather electromagnetic energy which does not need a material medium for transmission. Therefore, radio waves are not sound waves or acoustic waves. Accordingly, DARRER fails to disclose, teach or fairly suggest all of the elements of the independent claims 1 and 17.”
The examiner partially agrees. Even though radio waves does not need a material medium for transmission while ultrasound signals do, US 20050268707 A1(evidentiary reference) in paragraph [0030] discloses ultrasonic waves are a type of radio signals used in determining depth of a tread. Accordingly, DARRER discloses the alleged subject matter.
With respect to claims 4-5, 8-11, and 13-14 applicant argues that “…Robinson is directed to determining tread wear and not tread depth as called for by either DARRER or the instant claims…”The examiner respectfully disagrees. Robinson, at least in col. 8 lines 8-30 clearly discloses the way in which tread wear is calculated. 
Applicant argument with respect to claims 8-9, 13-14 and 20 are persuasive. Thus the rejections are withdrawn.
Allowable Subject Matter
Claims 8-9, 13-14 and 20  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/            Examiner, Art Unit 2861          

/NIMESHKUMAR D PATEL/            Supervisory Patent Examiner, Art Unit 2861